DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on February 21 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Illumination System and 

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it refers to the purported merits of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	An HUD illumination system includes a collimation and homogenization unit and an intensity distribution adjustment unit. The collimation and homogenization unit is configured to convert an incident light source into a collimated and homogenized light beam. The intensity distribution adjustment unit is configured to illuminate with different light intensity distributions according to different points; the collimated beam in the collimation and homogenization unit has uniform illuminance on a beam cross section. The output light beam in the intensity distribution adjustment unit matches an imaging optical system in the HUD. The HUD illumination system matches the HUD optical imaging system so that the  to improve the illumination efficiency.
	
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because it includes grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the recited “incident light source” is a required element of the claimed invention, or if such light source is merely an external element the claimed illumination system is intended to be coupled to.
Claim 1 is further indefinite as it attempts to define features of the claimed invention based on external elements. The invention is defined by the preamble as an illumination system intended to be used in a head-up display (i.e. a HUD), with the body of the claim defining a “collimation and homogenization unit” and an “intensity distribution adjustment unit” as the only structural elements included in the illumination system; however, the output light beam is recited as matching an “imaging optical system” which appears to be part of the HUD the illumination system is intended to be coupled to, but not a structural element of the illumination system itself.  It would be impossible for one skilled in the art at the time the invention was made to determine if a prior art illumination system anticipates the claimed invention until such conventional illumination system is coupled to a HUD imaging optical system.
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the illumination system of claim 1 as necessarily including an incident light source and an imaging optical system.

Dependent claims 2-12 are rejected at least for their dependency on indefinite claim 1, as previously detailed.

Dependent claim 2 is further indefinite as it fails to provide proper antecedent basis for the limitation “the light beam emitted by the light source”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the illumination system of claim 1 (from which claim 2 directly depends) as necessarily including an incident light source configured to emit an incident light beam (as previously detailed). 

Dependent claim 5 is further indefinite as it fails to provide proper antecedent basis for the limitation “the incident light beam”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the illumination system of claim 1 (from which claim 5 indirectly depends through claim 4) as necessarily including an incident light source configured to emit an incident light beam (as previously detailed). 

Dependent claim 7 is further indefinite as it fails to provide proper antecedent basis for the limitation “the free curved surface”.  In addition, the use of the word “may” in the claim renders the claim further indefinite as it is not clear if the claimed free curved surface must necessarily be a rotationally symmetric aspheric surface when the illumination surface is a circular surface, or not.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 7 as directly depending from previous dependent claim 3, the closest previous claim defining a “free curved surface”, with the 

Dependent claim 8 is rendered further indefinite by the use of the word “may”, as it is not clear if the claimed cross section must necessarily be circular, square, or rectangular, or not.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 7 as directly depending from previous dependent claim 3, the closest previous claim defining a “free curved surface”, with the beam cross section as necessarily circular, square, or rectangular. 

Dependent claim 9 is further indefinite as it fails to provide proper antecedent basis for the limitations “the homogenized and collimated optical path” and “intensity distribution adjustment element”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “homogenized and collimated optical path” and the “intensity distribution adjustment element” as attempting to refer back to the “collimation and homogenization unit” and “intensity distribution adjustment unit”, respectively. 

Dependent claim 11 is further indefinite as it is unclear if the newly defined “incident light beam source” is one and the same as the previously recited “incident light source” (see line 3 of independent claim 1, from which claim 11 directly depends), or a new and additional incident light source.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed incident light beam source” as attempting to refer to the incident light beam emitted by the incident light source of claim 1.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	An HUD illumination system[[,]] comprising: 
a light source configured to emit an incident light beam;
a collimation and homogenization unit configured to convert the incident light beam into a collimated and homogenized light beam with uniform illuminance on a beam cross section; 
receive the collimated and homogenized light beam and project an output light beam; and 
an imaging optical system, thematching the imaging optical system

CLAIM 2.	The HUD illumination system according to claim 1, wherein the collimation and homogenization unit directly shapes the incident light beam

CLAIM 5.	The HUD illumination system according to claim 4, wherein the system further comprises a diffusion element configured to scatter the incident light beam, and the diffusion element is 

CLAIM 7.	The HUD illumination system according to claim [[1]]3, wherein in the collimation and homogenization unit, the free curved surface is a rotationally symmetric aspheric surface when an illumination surface is a circular surface, or the free curved surface is a non-rotationally symmetric curved surface when the illuminated surface is a non-circular surface.  

CLAIM 8.	The HUD illumination system according to claim 1, wherein in the collimation and homogenization unit, the beam cross section is circular, square, or rectangular.  

CLAIM 9.	The HUD illumination system according to claim 1, wherein a light exit surface of the collimation and homogenization unit is a flat surface, and a light incident surface of the intensity distribution adjustment unit is a flat surface; at this units may be combined to reduce the number of elements of the entire illumination system.  

CLAIM 10.	The HUD illumination system according to claim 1, wherein the intensity distribution adjustment unit has a light incident surface that is a flat surface, a light exit surface that is a spherical or curved surface, and adjusts a shape of the eyebox by adjusting a distribution form of each azimuth intensity.  

CLAIM 11.	The HUD illumination system according to claim 1, wherein in the collimation and homogenization unit, the incident light or diffraction of the light, and an illuminance on the cross section of the light beam is homogenized.  

CLAIM 12.	A head-up display device, comprising the HUDUDHUD illumination system of claim 1, an illumination LCD, [[ 4]] and a projected virtual image, a light source beam emitted by the illumination system successively passing through the illumination LCD and the imaging optical system to the eyebox region

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUURA et al. (U.S. Pat. 9,081,179).

Regarding independent claim 1 (as best understood), MATSUURA et al. discloses a HUD illumination system 111 (as seen in Figure 2) including a collimation and homogenization unit 111b (as seen in Figure 3) and an intensity distribution adjustment unit 111c (as seen in Figure 3), the collimation and homogenization unit 111b is configured to convert an incident light source 111a into a collimated and homogenized light beam (light beam between elements 111b and 111c, as seen in Figure 3), the intensity distribution adjustment unit 111c is configured to illuminate with different light intensity distribution according to different points (as seen in Figure 3), the collimated beam in the collimation and homogenization unit has uniform illuminance on a beam cross section (as seen in Figure 3), and an output light beam in the intensity distribution adjustment unit matches an imaging optical system 120 (as seen in Figure 2) in the HUD (as seen in Figure 3). 

Regarding dependent claim 2 (as best understood), MATSUURA et al. further discloses the collimation and homogenization unit 111b directly shapes the light beam emitted by the light source (as seen in Figure 3) into a cross section set according to requirements by refraction or reflection of the light (as seen in Figure 3). 

Regarding dependent claim 3 (as best understood), MATSUURA et al. further discloses the collimation and homogenization unit 111b at least comprises two optical elements (upper and lower elements, as seen in Figure 3), the two optical elements comprising a first optical element (upper element, as seen in Figure 3) and a second optical element (lower element, as seen in Figure 3), the first optical element and the second optical element have a front surface that is a free curved surface (curved output 

Regarding dependent claim 4 (as best understood), MATSUURA et al. further discloses the intensity distribution adjustment unit 111c comprises an optical element for refraction or reflection (as seen in Figure 3), which has a light intensity distribution that matches the HUD imaging optical system (as seen in Figure 3). 

Regarding dependent claim 5 (as best understood), MATSUURA et al. further discloses the system further comprises a diffusion element 112 (as seen in Figure 3) configured to scatter the incident light beam (see lines 36-41 of column 6), and the diffusion element 112 is any one of a diffusion film (see lines 28-30 of column 6) or a microlens array. 

Regarding dependent claim 6 (as best understood), MATSUURA et al. further discloses the HUD illumination system 111 is arranged in an array if the illumination area has to be increased (as seen in Figure 2). 

Regarding dependent claim 7 (as best understood), MATSUURA et al. further discloses in the collimation and homogenization unit 111b, the free curved surface (curved output surface, as seen in Figure 3) may be a rotationally symmetric aspheric surface (as seen in Figure 3) when an illumination surface is a circular surface (as seen 

Regarding dependent claim 8 (as best understood), MATSUURA et al. further discloses in the collimation and homogenization unit 111b, the cross section may be circular (as seen in Figure 4), square, or rectangular. 

Regarding dependent claim 11 (as best understood), MATSUURA et al. further discloses in the collimation and homogenization unit 111b, an incident light source beam L0 (as seen in Figure 3) is converted into a collimated beam (light beams between elements 111b and 111c) by means of refraction (as seen in Figure 3), reflection and/or diffraction of the light, and an illuminance on the cross section of the light beam is homogenized (as seen in Figure 3). 

Regarding dependent claim 12 (as best understood), MATSUURA et al. further discloses a head-up display device 100 (as seen in Figure 2), including an HUD illumination system 111 (as seen in Figure 2), an illumination LCD 113 (as seen in Figure 2), an imaging optical system 120 (as seen in Figure 2), an eyebox region D (as seen in Figure 2) and a projected virtual image V (as seen in Figure 2), a light source beam L0 (as seen in Figure 3) emitted by the illumination system 111 (as seen in Figure 3) successively passing through the illumination LCD 113 (as seen in Figure 2) and the imaging optical system 120 (as seen in Figure 2) to the eyebox region D (as seen in Figure 2). 

Regarding independent claim 13, MATSUURA et al. further discloses implementation method for the HUD illumination system, comprising steps of: S1, passing a light beam L0 (as seen in Figure 3) emitted by a light source 111a (as seen in Figure 3) through the collimation and homogenization unit 111b (as seen in Figure 3), the intensity distribution adjustment unit 111c (as seen in Figure 3), the LCD 113 (as seen in Figure 3), and the imaging optical system 120 (as seen in Figure 2) to the eyebox region D (as seen in Figure 2), S2, configuring the collimation and homogenization unit 111b to convert an incident light source 111a into a collimated and homogenized light beam (as seen in Figure 3), S3, configuring the intensity distribution adjustment unit 111c to illuminate with different light intensity distribution according to different points (as seen in Figure 3), S4, making an illuminance of the collimated beam in the collimation and homogenization unit 111b be homogenized on a beam cross section (as seen in Figure 3), and matching an output light beam in the intensity distribution adjustment unit 111c with an imaging optical system 120 in the HUD 100 (as seen in Figure 2).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA et al. (U.S. Pat. 9,081,179). 

Regarding dependent claim 9 (as best understood), MATSUURA et al. further discloses a light exit surface (output surface, as seen in Figure 3) of the homogenized and collimated optical path 111b is a curved surface (as seen in Figure 3), and a light incident surface (input surface, as seen in Figure 3) of the intensity distribution adjustment element 111c is a curved surface (as seen in Figure 3).
MATSUURA et al. fails to explicitly disclose the light exit surface of the homogenized and collimated optical path 111b is a flat surface at this time, the light incident surface of the intensity distribution adjustment element 111c being a flat surface; with both flat surfaces combined to reduce the number of elements of the entire illumination system 111.
However, the examiner takes Official Notice of the use and advantages of optical element with flat surfaces, specifically for combining at least two of such elements into one optical structure, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply replace two optical elements with flat faces combined into a single optical structure for the units 111b and 111c in the patented Illumination system of MATSUURA et al., to obtain the predictable result of providing the same optical function while reducing the cost and complexity of the system by number of optical elements. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 10 (as best understood), MATSUURA et al. further discloses the intensity distribution adjustment unit 111c has a light exit surface (output surface of element 111c, as seen in Figure 3) that is a spherical or curved surface (curved output surface of element 111c, as seen in Figure 3).
MATSUURA et al. fails to explicitly disclose the intensity distribution adjustment unit 111c having a light incident surface that is a flat surface, or the shape of the eyebox being adjusted by adjusting a distribution form of each azimuth intensity.
However, the examiner takes Official Notice of the use and advantages of optical elements with flat incident surfaces being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply an intensity distribution adjustment unit with a flat incident face in the patented Illumination system of MATSUURA et al., as necessitated by the specific requirement of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hegg et al. (U.S. Pat. 5,278,532), Son et al. (U.S. Pat. 5,917,459), Kanamori (U.S. Pat. 6,608,608), Mizoguchi et al. (U.S. Pat. 9,229,224), Shigeno et al. (U.S. Pat. 9,759,914), Getin et al. (U.S. Pat. 9,864,193), Kubota (U.S. Pat. App. Pub. 2018/0052322), Pierre (U.S. Pat. 10,241,365), Le Gros et al. (U.S. Pat. 10,502,870), Shi (U.S. Pat. 10,558,040), Narushima (U.S. Pat. App. Pub. 2020/0218120), and Narushima (U.S. Pat. 10,768,418) disclose head-up display devices including a light source, a collimation and homogenization unit, an intensity distribution unit, and image forming unit, and imaging optical system configured to project an image formed by the image forming unit to an eyebox region to create a virtual image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/ISMAEL NEGRON/Primary Examiner, Art Unit 2875